Case 4:20-cv-10076-JLK Document 27 Entered on FLSD Docket 07/20/2020 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                   CASE NO. 4:20-cv-10076-JLK

 KEY WEST BAR PILOTS
 ASSOCIATION,

        Plaintiff,

 v.
 R. JOYCE GRIFFIN, in her official capacity as
 SUPERVISOR OF ELECTIONS FOR MONROE
 COUNTY, FLORIDA; the CITY OF KEY WEST,
 a municipal corporation of the State of Florida; and
 KEY WEST COMMITTEE FOR SAFER CLEANER
 SHIPS, INC., a Florida non-profit corporation,

        Defendants.
 _____________________________________/

                            ORDER SETTING NON-JURY TRIAL

        THIS MATTER comes before the upon Preliminary Pretrial Conference Hearing held on

 July 20, 2020. After careful review and being fully advised in the premises thereof it is

        ORDERED, ADJUDGED, and DECREED that the above-referenced case is hereby set for

 Non-Jury Trial. Therefore, counsel for the respective parties are hereby required to appear before

 the Court via Zoom on Wednesday,         August 12, 2020 at 9:30 a.m.

        Please remember to check in at least 15 minutes prior to start of hearing time.



        FLSD Room 17 is inviting you to a scheduled ZoomGov meeting.



        Join ZoomGov Meeting

        https://www.zoomgov.com/j/1616140829?pwd=K2dMQkxpT0dpcldDNjUvNEN3YXFGdz09



        Meeting ID: 161 614 0829
Case 4:20-cv-10076-JLK Document 27 Entered on FLSD Docket 07/20/2020 Page 2 of 3



       Password: 524276

       One tap mobile

       +16692545252,,1616140829#,,,,0#,,524276# US (San Jose)

       +16468287666,,1616140829#,,,,0#,,524276# US (New York)



       Dial by your location

           +1 669 254 5252 US (San Jose)

           +1 646 828 7666 US (New York)

       Meeting ID: 161 614 0829

       Password: 524276

       Find your local number: https://www.zoomgov.com/u/adFB8rkVvG



       Join by SIP

       1616140829@sip.zoomgov.com



       Join by H.323

       161.199.138.10 (US West)

       161.199.136.10 (US East)

       Meeting ID: 161 614 0829

       Password: 524276



       Join by Skype for Business

       https://www.zoomgov.com/skype/1616140829




                                               2
Case 4:20-cv-10076-JLK Document 27 Entered on FLSD Docket 07/20/2020 Page 3 of 3



         DONE AND ORDERED in Chambers at the James Lawrence King Federal

 Justice Building and United States Courthouse, Miami, Florida, this 20th day of July,

 2020.


                                                 JAMES LAWRENCE KING
                                                 UNITED STATES DISTRICT JUDGE


 Copies furnished to:
 All Counsel of Record




                                             3
